686 N.W.2d 490 (2004)
Joan L. ZAK, Plaintiff-Appellee,
v.
Kenneth J. ZAK, Defendant-Appellant.
Docket No. 126023-4. COA: 243233, 243378.
Supreme Court of Michigan.
September 24, 2004.
On order of the Court, the application for leave to appeal the February 3, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we VACATE the Court of Appeals judgment *491 and REMAND this case to the Court of Appeals for reconsideration in light of the parties' settlement agreement placed on the record in open court on January 16, 2002.
The Court of Appeals erred in finding that defendant hid the existence of the severance payments from plaintiff. The record demonstrates that plaintiff was aware of the severance payments, and that the parties treated them as defendant's income for purposes of reaching a settlement. Moreover, neither the agreement placed on the record in open court, nor the consent judgment of divorce, can reasonably be interpreted to provide for the division of the severance payments upon defendant's re-employment. The parties' agreement only contemplates the reopening of the alimony provisions of the divorce judgment upon a showing by plaintiff that defendant committed fraud by representing that he was not employed, and did not have an offer of employment, at the time the settlement agreement was placed on the record. To date, no such finding has been made.
We do not retain jurisdiction.